—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 11, 1997, which denied claimant’s application for reconsideration of a prior decision ruling that she was ineligible to receive unemployment insurance benefits because she was not available for employment.
Claimant’s application for unemployment insurance benefits was denied by the local unemployment insurance office on the ground that she was not available for employment. The *715Unemployment Insurance Appeal Board ultimately ruled that claimant’s subsequent request for a hearing was untimely and reaffirmed the initial determination that she was ineligible to receive benefits. Upon granting claimant’s application to reopen and reconsider the merits, the Board adhered to its prior decision. When claimant again applied to reopen the decision, the Board denied the application, giving rise to this appeal. Whether to grant an application for reconsideration is a decision left to the sound discretion of the Board and it will not be disturbed absent an abuse of discretion (see, Matter of Trincere [Sweeney], 235 AD2d 904). We find no basis in the record for concluding that the Board abused its discretion in denying the application and the decision is, accordingly, affirmed.
Mikoll, J. P., White, Peters, Spain and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.